Citation Nr: 1611375	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  11-33 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a left knee disability, to include as secondary to a back disability.

2. Entitlement to an initial disability rating in excess of 20 percent for a back disability, diagnosed as a lumbar strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to September 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In July 2014, the Board remanded this matter to schedule the Veteran for a hearing before the Board.  In September 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the evidentiary record.

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file located on the Veterans Benefits Management System.  Documents contained on the Virtual VA paperless claims processing system include a February 2015 VA back examination report, and treatment records from the Tampa VA Medical Center (VAMC) dated May 2010 to December 2010; other documents are duplicative of the evidence of record, or are not relevant to the issues currently before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Left Knee Disability

The Veteran contends he injured his left knee during active duty service during a parachute jump, at which time he injured both his back and knee.  The Veteran contends he received treatment from an emergency room and sick call, including x-rays and having fluid drawn from his knee, and that eventually he was taken off jump status and transferred to another unit, and then given an "early out."  See, e.g., September 2015 Travel Board hearing testimony; June 2012 Veteran statement; December 2011 substantive appeal; December 2009 notice of disagreement; October 2009 VA examination report; July 2009 claim.  The Veteran also contends the multiple jumps he made during his active duty service caused trauma to his knee.  See July 2009 claim.

The Veteran's available service treatment records do not include any complaints, treatment, or diagnoses related to his left knee.  However, an August 1974 treatment record was made by the Troop Medical Clinic for the 82d Airborne at Fort Bragg, North Carolina.  In a November 1974 service treatment record, the Veteran reported hurting his back in a jump in July of that year.  In a May 1975 service treatment record, the physician noted the Veteran had an injury to his back in June 1974 while in Airborne jump school.  On remand, the AOJ should undertake appropriate efforts to obtain any outstanding service treatment records, to include any hospital reports.  The AOJ should also undertake appropriate efforts to obtain the Veteran's full service personnel records, to include any regarding the circumstances under which the Veteran may have changed units, and regarding the circumstances under which the Veteran was separated from active duty service.

The evidentiary record also indicates there are outstanding private and VA treatment records.  During the September 2015 Travel Board hearing, the Veteran testified that he first sought treatment for his left knee about six months to one year after his separation from active duty service, from his personal physician in Wallace, North Carolina.  The Veteran further testified that his first operation on his left knee took place in 1979 or 1980 in North Carolina, at a facility he thinks may have been called Greenevers.  In June 2014, the Veteran submitted an Authorization and Consent to Release Information to VA, VA Form 21-4142, for St. Anthony's Hospital.  In an accompanying statement, the Veteran's former representative stated the Veteran had knee surgery at that facility in approximately 2000.  The Veteran's records from the Social Security Administration contain a February 2000 operative report from Bayfront-St. Anthony's Health Care, but no further treatment records from that facility.  The Veteran also reported seeing a private primary care physician, and then having one of his knee surgeries outside of VA at a facility in St. Petersburg.  See September 2015 Travel Board hearing testimony.  On remand, the AOJ should ask the Veteran to identify all relevant private medical providers, and undertake appropriate efforts to obtain the Veteran's outstanding private treatment records.

Further, in a November 1998 statement, the Veteran indicated he had received treatment at the VAMC in St. Petersburg.  Treatment records from the Bay Pines VA Healthcare System (HCS) dated from June 2009 to June 2015 are of record, as well as a few treatment notes dated prior to June 2009, dated as early as 1998.  The Veteran has also indicated he lived in New York City for a period of time after his separation from active duty service.  See, e.g., June 2015 VA mental disorders examination report.  On remand, the AOJ should ask the Veteran to identify all VA facilities at which he has received treatment.  The AOJ should then obtain all outstanding VA treatment records, to include from the St. Petersburg VAMC, from the Bay Pines VA HCS dated prior to June 2009 and from June 2015 to the present, as well as all treatment records from any identified VA facilities near New York City.

Finally, the Veteran was afforded a VA examination regarding his left knee in October 2009.  The October 2009 VA examiner opined it is less likely than not the Veteran's current left knee disability is related to service because there were no service treatment records concerning the Veteran's left knee, and VA treatment records dated in 1998 and 1999 indicated the Veteran had intermittent pain for two-to-three years.  However, the Veteran has indicated that after his jump injury in service, the physicians focused more on his back than his knee injury, and that he has suffered with left knee pain consistently since his active duty service.  See September 2015 Travel Board hearing testimony; June 2012 Veteran statement; December 2011 substantive appeal.  Although the October 2009 VA examiner noted the Veteran's report he injured his knee during a jump in service, the examiner did not address the Veteran's contentions regarding continuing symptoms, to include pain, since service.  Therefore, the Board finds the October 2009 VA examiner's opinion inadequate upon which to base a decision.

Further, the Veteran contends his current left knee disability is related to his service-connected back injury not only in that they stem from the same incident in service, but also in that the Veteran had to put more pressure on his injured left knee to compensate for how he had to walk due to his back injury.  See June 2012 Veteran statement.  Accordingly, on remand, the AOJ should provide the Veteran with a new VCAA notice regarding the theory of secondary service connection, and then the AOJ should afford the Veteran a new VA examination to determine the nature and etiology of his current left knee disability, to include the theory of secondary service connection.

Back Disability

The Veteran was last afforded a VA examination regarding his service-connected back disability in April 2015.  At that time, the Veteran reported no flare-ups, and the VA examiner reported that although the Veteran experienced pain in all ranges of motion, it did not result in or cause any functional loss, and there was no additional loss of function or range of motion after repetitive use.  Further, no radiculopathy was found.

During the September 2015 Travel Board hearing, the Veteran testified that he experiences flare-ups practically every day now, and that all positions make his pain worse.  The Veteran reported instances of his back giving out on him, and that he has great difficulty going from sitting to standing and standing to sitting.  The Veteran further reported a pain and numbness that radiates from his back down his lower extremities, and that he has been told a couple times by a doctor to stay in bed for a few days because of his back pain.  The Veteran also reported recently being seen his orthopedic physician, at which time a possible surgery was discussed.  Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, on remand, the AOJ should obtain all outstanding VA treatment records, to include from June 2015 to the present, and should then afford the Veteran a new VA examination to determine the manifestations and current severity of his service-connected back disability.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a new VCAA notice, including notice regarding secondary service connection claims.

2. The AOJ should undertake appropriate development to obtain any outstanding service treatment records, to include any further treatment records or hospital reports regarding an injury during a parachute jump in June or July 1974 at Fort Bragg, North Carolina.  Efforts to obtain these records should be documented in the record.  All obtained records should be associated with the evidentiary record.

3. The AOJ should undertake appropriate development to obtain the Veteran's service personnel records, to include any line of duty determinations or other reports regarding a June or July 1974 accident during a parachute jump, regarding the circumstances under which the Veteran may have been transferred between units, and regarding the circumstances under which the Veteran was separated from active duty service.  Efforts to obtain these records should be documented in the record.  All obtained records should be associated with the evidentiary record.

4. The AOJ should ask the Veteran to identify all of his private treatment related to his left knee since his separation from active duty service, as well as any private treatment for his back since July 2008.  The AOJ should undertake appropriate development to obtain all of the Veteran's outstanding private treatment records, to include from his private physician in Wallace, North Carolina after his separation from active duty service; from his first left knee surgery in 1979 or 1980, possibly at a clinic named Greenevers in North Carolina; all records from Bayfront-St. Anthony's Health Care, to include regarding the Veteran's February 2000 left knee surgery; and any private primary care and/or other private treatment records regarding any knee surgeries performed at private facilities.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

5. For #2 through #4, the AOJ must perform all necessary follow-up indicated.  If the Veteran's records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain his records on his own.

6. The AOJ should ask the Veteran to identify all VA facilities at which he has received treatment for his left knee and/or back disabilities.  The AOJ should then obtain all outstanding VA treatment records, to include all records from the St. Petersburg VAMC, the Bay Pines VA HCS dated prior to June 2009 and from June 2015 to the present, and from any identified VA facilities near New York City.  All obtained records should be associated with the evidentiary record.

7. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the current severity of his service-connected back disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail. 

The examiner should describe all pertinent symptomatology associated with the Veteran's back disability, and should provide the following information: 

a) The examiner should report the results of range of motion testing for the Veteran's thoracolumbar spine using a goniometer.  

b) The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups.

The examiner is asked to specifically address the Veteran's reports that at times his back "goes out" on him, and one time he could not get out of bed for a week due to severe back pain.  See September 2015 Travel Board hearing testimony.

c) The examiner should comment upon the existence and frequency of any incapacitating episodes (i.e., a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician). 

The examiner should specifically address the Veteran's contention that he has been instructed a couple times by a doctor to stay in bed for a few days and not put any weight on his back.  See September 2015 Travel Board hearing testimony.

d) The examiner should specifically assess the severity of all neurological symptomatology, if any, that is at least as likely as not due to the Veteran's service-connected lumbar spine disability.

The examiner should specifically address the Veteran's complaints of pain and numbness which radiates from his back into his lower extremities.  See September 2015 Travel Board hearing testimony.

The complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

8. After #2 through #6 have been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the nature and etiology of all current left knee disabilities.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

The examiner should elicit a full history from the Veteran.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Please identify with specificity all left knee disabilities which are currently manifested, or which have been manifested at any time since July 2009.  

b) For each diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the disability was either incurred in, or is otherwise related to, the Veteran's active duty service?

The examiner should specifically address the Veteran's contention that he injured both his back and his left knee in a parachute jump during active duty service, that multiple parachute jumps in service caused trauma to his knees, and that he has experienced pain in his left knee continually since service.

c) For diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the left knee disability was caused by the Veteran's service-connected back disability?

The examiner should specifically address the Veteran's contention that he had to put more pressure on his injured left knee to compensate for how he had to walk due to his back injury.  

d) For each diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the left knee disability is aggravated by the Veteran's service-connected back disability?

Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

The complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

9. The AOJ should ensure that the VA examination reports comply with the Board's remand instructions.

10. After the above development has been completed, readjudicate the claims.  If either benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

